OFFICE     OF THE ATTORNEY          GENERAL   OF TEXAS
                                  AUSTIN




EIonor4ble colupton     Thlti4
County AuditoP
Fr444ton4  connty
Fairil~lb,  T4w4




           Tour   liottsr of r444nt
or Wati~artmnt           on the abm*
a4

           :=), . c .




                                         tk4 s4pt4Iabrr 23th ap-
                                       II88 b44    appolot4d ro?
                                 ~8 ma    the d&t8 @t the 4ppobt-
3ona:eble
        CcGpton.Tlite,
                     Tag8 2


             “As to d::t4 within         xhlohto takeoath and give
     bond, eee AZ%. 1649.
             ”. . . .”

                                         Cirilstatutes,
             Artfole1645,Vermn*r Annotated
provide8 in    partt

             wfn any    oouaty       hating   a   popalatloa
                                                           of thirty-
     iha thousand ()$,WO)               hhabltantr,      or mu,        LOU
     eoriUa( 60 tko praeedbig             fodual    Oacwas,   or     haviag
     a tax nlaat4oa of ~ifteeaMillionDolUrr
     ltl1,oocJ,ooO~,
                   OLItier,aoeordiD&to fho last
     approwd 66x rolls,ther4 &all br bisnalally
     appointed an Arcditor or Ao4444t4  and lUnuoe4,
     tJx4 ti6le OS aaid afriau   60 be Ooun6y Au&or,
     who shall hold his ofiioo rot two (2) y44r4,
      a.    . a"




            brotoforo        this    dapuboat       Iuo rmdered'44vtml
oplntona4auctrulng           w~tain atatuteaan8 easweriqoartain
qu44tion4    olnil4r    to   wloa*     pT44ent46    la   yo$r   fnq@ry.

             la OonfarmooOpinfoatfe,2913thinQepartvnt
hold1




                                                                              .
.      ’


                                                                                                  $43

    3omrcbla       Conpton .:hlte,,              Fag4   3




                    "3.     .Cn appolntmnt mds 05 February 6, .1931,
           entitled       ths apjmolntee ta hold offi    for the un.m
           sx9ired       term only, whiah tex.‘O.expired on July 1,
           1931."
                   In Coaiersnoe
                               @pinion30. 2572this departnmn$
    h4ldI
               muwe   a etatuteoroatcs55 0m44  aab ire-
           8Orlb4BblloloIl&hOf t&o t4rmwgthouttiti
           da04    of    t&     baglanlng          or t4rml5atioa of th4 v@ em
           the Bermteglnrto                     rua fromthe date or the fir‘{
           4tpoiZltB4At         4Bd       4ll    sab84quant      O4m     will       begin
           on that 9~156
                       def4.
                   wIn    ewe        of     a   raoanoy ha suoh an           oft144         bbo
           appointment          ia    for       the unexpired term           only     es4
           not for a          fqll t4rrau




                          rh$ohbsgcm July 96, 292l.‘phi
           pti4d tosso?lTp;
           appoints+          andar tlw ‘appointment of February 20,
           1923,1s now a holdoter.*
                                                  @inion dntOdJanugry a), 1913,ad-
                                                   H64h, Jr., OountFAttvrtmy, Coral-
                                                          of the AMor~y lhaed ia
                                          thfs a0partm5t heldc
                "1. ~aoasriasionersOOW%i   ert0r elooti4
           oouaty,h4aith vffSoor,be4 na 4uthdrftJto &lost
           his su40~a6OI rrmtil~Y4oan6y  44our4ti the ottioo
           by d8aOh,~.awlgnatioa ore mneval, JF untilhi8                                                ,~
           terof m o ttie+~
                          lx p h w.,                                                                    I
                   *I.     &to,t&I of etfloo Of’aII.pgl&w  iih
           gins to       run rawa %k4 dabs of the ap lntkw64
           met)    ah4   pa4e         to appoinb        tv    nfc 41 tr 04    keS~b4oa
           .onoo oxerottmd, any aubaaquentappofntment   i4
            v*anL484    the offiae haa CrllaFabeeo&lsvaoeat~*
      ’




!?onor:;ble Cozpton ‘%ita,     ?nye 4



            Capieo of til     oi the opinfona         3eretoforo      mantiomd
are   anolosed
             Serewit;h.
         3%~arw not informed 6s to the datea? the ilratap
pol~$am8 o? a county auditor ior the oounty in question un-
du Artiolo1645,iupra. %w*ver, in vieuoi thefor0 olag
aplnlcuutha tenabeginata run room the dataortho ffret ep..
polntrmntand all subaeputmt
                          term will beginon thataam
date.
            If the ?lr8ttonrof tha oouatyaudltarbegea                         on
JfUIMrp   17th. til   BUbbaOc(U3lit   tornui   will   be&a   00    that   m
          51nce  the 5uiaer9us      authorities      ?:,~1sxsbla t3 t-ha
qwstloa  under  consideration       h<vs 5e.m u-irefully      rev?awad
10 the femwr opinions       oi this    departzent,     heretofore  &wn-
tloneb, ua doemit to be unnroessarT             to repeat   them here,
~6 ti,U not uamaesaaril~        prolong this a?lnian -4th a quo-
tatlon of that Mob      has been hctretofore aottlad by lmg
Qontlnmd axlBtFuotlon.




                                                                           .   I